Appeal from a judgment of the Supreme Court dismissing the complaint with costs, entered in the Washington county clerk’s office on January 19,1939, as modified on January 25, 1939, upon a jury’s verdict of no cause of action. This is a negligence action for damages to the automobile of appellant resulting from a collision with defendant’s automobile. The accident happened at a highway intersection in the State of Vermont. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.